                 Case 8-20-71757-reg     Doc 34   Filed 04/02/20       Entered 04/02/20 10:08:06




RICHARD J. MCCORD
PARTNER
DIRECT DIAL:516.296.7801
rmccord@certilmanbalin.com




                                                    April 2, 2020

Honorable Robert E. Grossman
United States Bankruptcy Judge
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

                              Re:      BioRestorative Therapies, Inc.
                                       Chapter 11
                                       Case No. 20-71757-reg__________

Dear Judge Grossman:

        We are proposed counsel to BioRestorative Therapies, Inc. (the “Debtor”), the above-referenced
debtor and debtor in possession. This letter confirms that the hearing on the Debtor’s motion seeking
emergency relief on its DIP financing motion [ECF Doc. No. 10] has been continued from March 26, 2020 to
Friday, April 3, 2020, at 11:00 a.m. for a telephonic hearing.

                                             Respectfully submitted,

                                             /s/ Richard J. McCord
                                             RICHARD J. MCCORD


RJM:ccf
